DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-20 are pending for examination in the application filed December 26, 2019.

Allowable Subject Matter
The following is an Examiner’s statement of reasons for allowance:
Prior art does not disclose the uniquely combined elements and method steps in the order named of the computer-implemented method comprising: obtaining, with a computing system comprising one or more processors, sensor data, wherein the sensor data includes a plurality of images associated with a geographic location including a roadway, and wherein the plurality of images are associated with a plurality of image capture locations in the geographic location, determining, with the computing system, in a subset of images of the plurality of images, a plurality of image areas associated with at least one predicted traffic face, determining, with the computing system, a plurality of rays that project through 3-D spaces of the geographic location associated with the plurality of image areas from a subset of image capture locations of the plurality of image capture locations associated with the subset of images, and identifying, with the computing system, at least one location of a traffic face in the geographic location based on a sum of unit vectors of the plurality of rays that project through the 3-D spaces of the geographic location at the at least one location of the traffic face.
Prior art such as Doria et al. disclosed in U.S. Patent Application Publication 2020/0193195 A1, “[0025] Street images may be used in a variety of technologies. For example, identified signs or other objects may be applied to autonomous driving systems or assisted driving systems. The autonomous driving systems may generate driving commands in response to the signs or other objects. The assisted driving systems may generate driver warnings or supplemental assistance commands in response to the signs or other objects. Localization also may also be performed in response to the identified signs or other objects. For example, the location of a user or vehicle may be determined according to the known location of objects detected in the vicinity of the user or vehicle. Finally, the identified signs or other objects from the side images may be applied to three-dimensional models and mapping database. [0026] The following embodiments detect and identify signs through the combination of a two-dimensional (2D) image and a three-dimensional (3D) point cloud. The system may first analyze the point cloud to find potential planar locations (“position candidates”) in 3D space. Then, the system analyzes rectangular regions in 2D camera images to identify signs. From the camera configuration, the system calculates the frustum of possible points in 3D space which could be associated with the 2D image region. Then the sighting a plurality of rays that project through 3-D spaces of the geographic location associated with the plurality of image areas from a subset of image capture locations of the plurality of image capture locations associated with the subset of images, and identifying, with the computing system, at least one location of a traffic face in the geographic location based on a sum of unit vectors of the plurality of rays that project through the 3-D spaces of the geographic location at the at least one location of the traffic face.
Prior art such as Stein et al., U.S. Patent Publication 2020/0225681 A1 discloses, “[0343] FIG. 30B is a flowchart showing an exemplary process 3000B for causing a system response based on the detection of an arrow signal in a traffic light, consistent with disclosed embodiments. In an exemplary embodiment, processing unit 110 may perform process 3000B to use a result of process 3000A to control vehicle 200. For example, based on a detection of an arrow signal in a traffic light, processing unit 110 may command vehicle 200 to accelerate, turn, stop, change lanes, etc. [0344] In step 3012, processing unit 110 may identify a traffic signal light. For example, processing unit 110 may identify a traffic signal light in one or more images captured by one or more image capture devices 122, 124, 126. In some instances, more than one traffic signal light may be identified in an image (e.g., a green round light and a red arrow light). [0345] At step 3014, processing unit 110 may determine a color of the identified traffic signal light. Processing unit 110 may use a color identification process to analyze one or more of the plurality of images of the traffic light to determine and categorize a color of the traffic signal light. For example, processing unit 110 may match image data to stored criteria to determine a color from a plurality of color possibilities (e.g., green, red, yellow, orange, etc.). [0346] In one embodiment, processing unit 110 may identify a color of the pixels that include a pixel value indicating that the pixel is part of the shape of the traffic signal light. In another embodiment, one or more image capture devices 122, 124, 126 may use clear pixels and red (or other color) pixels to assist with color differentiation. For example, in some embodiments, when a red light is present in an image, both the red and clear pixels may be used, whereas when a green (or other color) light is present, only the clear pixels may be used while the red pixels are ignored (e.g., defined as black, no color, not red, etc.). For example, when the light is red, the red pixels may match the color and be “used” to determine the color. As another example, when the light is green, the clear pixels may be used to identify the color and/or the red pixels are ignored to define the color as not red. In this way, processing unit 110 may differentiate between colors in images depending on the type of pixels that are used to define a value of the light within the pixel. Further, since the images may be aligned and averaged with other images to achieve a higher resolution image, values for ignored red pixels (or other pixels missing values) may be supplied based on information from other images.” However, Stein does not teach sensor data, wherein the sensor data includes a plurality of images associated with a geographic location including a roadway, and wherein the plurality of images are associated with a plurality of image capture locations in the geographic location, determining, with the computing system, in a subset of images of the plurality of images, a plurality of image areas associated with at least one predicted traffic face, determining, with the computing system, a plurality of rays that project through 3-D spaces of the geographic location associated with the plurality of image areas from a subset of image capture locations of the plurality of image capture locations associated with the subset of images, and identifying, with the computing system, at least one location of a traffic face in the geographic location based on a sum of unit vectors of the plurality of rays that project through the 3-D spaces of the geographic location at the at least one location of the traffic face.
The present invention discloses the uniquely combined elements and method steps in the order named of the computing system comprising: one or more processors programmed and/or configured to: obtain sensor data, wherein the sensor data includes a plurality of images associated with a geographic location including a roadway, and wherein the plurality of images are associated with a plurality of image capture locations in the geographic location, determine, in a subset of images of the plurality of images, a plurality of image areas associated with at least one predicted traffic face, determine a plurality of rays that project through 3-D spaces of the geographic location associated with the plurality of image areas from a subset of image capture locations of the plurality of image capture locations associated with the subset of images, and identify at least one location of a traffic face in the geographic location based on a sum of unit vectors of the plurality of rays that project through the 3-D spaces of the geographic location at the at least one location the traffic face.
The references stated above and in the conclusion section neither alone, nor in combination teach or suggest the uniquely combined elements and method steps in the order named of the computer program product comprising at least one non-transitory computer-readable medium including program instructions that, when executed by at least one processor, cause the at least one processor to: obtain sensor data, wherein the sensor data includes a plurality of images associated with a geographic location including a roadway, and wherein the plurality of images are associated with a plurality of image capture locations in the geographic location, determine in a subset of images of the plurality of images, a plurality of image areas associated with at least one predicted traffic face; determine a plurality of rays that project through 3-D spaces of the geographic location associated with the plurality of image areas from a subset of image capture locations of the plurality of image capture locations associated with the subset of images, and identify at least one location of a traffic face in the geographic location based on a sum of unit vectors of the plurality of rays that project through the 3-D spaces of the geographic location at the at least one location of the traffic face, nor the motivation to do so.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure:
Hayashi et al. disclosed TRAFFIC SIGNAL DISPLAY ESTIMATION SYSTEM (U.S. Patent Application Publication 2021/0027076 A1):
Abstract
A traffic signal display estimation system recognizes, based on the position information of a vehicle and a traffic signal information, a traffic signal included in a camera image, identifies a traffic signal display for each recognized traffic signal, and calculates, for each traffic signal, a first evaluation value indicating the certainty of the identified traffic signal display. The system integrates, based on a traffic-signal-to-traffic-signal relational information, a forward traffic signal that is ahead of the travelling direction and that the vehicle should follow and a traffic signal correlated with the forward traffic signal in terms of the traffic signal display, among a plurality of recognized traffic signals. When there is an inconsistency in traffic signal displays identified between a plurality of integrated traffic signals, the system determines a first estimated traffic signal display of the forward traffic signal, based on the first evaluation value for each traffic signal.
Background/Summary
[0002] The present disclosure relates to a traffic signal display estimation system configured to recognize a traffic signal appearing in a traveling direction of a vehicle from an image of a camera and estimate the traffic signal display of the traffic signal.
[0004] A plurality of traffic signals are arranged at an intersection, for example. An images imaged by an on-board camera may include this plurality of traffic signals. Also, for example, on a road with good visibility, a traffic signal located farther away from the vehicle on which the camera is mounted may be seen ahead of a traffic signal located closer to the vehicle. In this situation, a plurality of traffic signals may also be included in the image of the camera. As just described, the number of traffic signals recognized from the image of the camera may not always be one, and a plurality of traffic signals may be recognized at a time. However, according to the method disclosed in US 2013/0253754 A1, when a plurality of traffic signals are recognized, the traffic signal display of a traffic signal that is ahead of vehicle in the traveling direction and that the vehicle should follow may be erroneously recognized.
[0005] The present disclosure has been made to address the problem described above, and an object of the present disclosure is to provide a traffic signal display estimation system that, in a situation in which a plurality of traffic signals subject to recognition are detected, can accurately estimate a traffic signal display of a traffic signal that is ahead of the traveling direction and that the vehicle should follow.
[0006] A traffic signal display estimation system according to the present disclosure includes: a camera mounted on a vehicle to image a scene ahead of the vehicle in a traveling direction thereof; a computer linked to the camera; and a storage device coupled to the computer. The camera mounted on the vehicle may be one or more. The storage device may be mounted on the vehicle together with the computer and the one or more cameras, and be coupled to the computer directly via a network in the vehicle. In addition, the storage device may alternatively be located outside the vehicle (e.g., on the Internet) and be connected to the computer using a wireless communication.
[0007] The storage device includes a traffic signal database including a traffic signal information that indicates the position and orientation of a traffic signal. The position of the traffic signal indicated by the traffic signal information is the absolute position in the three-dimensional space, and the orientation of the traffic signal indicated by the traffic signal information is the orientation in the three-dimensional space. The storage device also includes a relational database including a traffic-signal-to-traffic-signal relational information that indicates the relationship of traffic signal display between a plurality of traffic signals. The relationship of the traffic signal display between the traffic signals indicated by the traffic-signal-to-traffic-signal relational information includes, for example, the presence or absence of the correlation of the color of lights between the traffic signals, and the contents of the correlation.
[0009] In the traffic signal recognition processing, the computer recognizes, based on the position information of the vehicle and the traffic signal information, a traffic signal included in a camera image imaged by the one or more cameras. The position of a camera mentioned here is the absolute position in the three-dimensional space. If the position and orientation of a traffic signal with respect to the position of the vehicle is known, it is possible to identify the region in which the traffic signal may be present in a camera image. Thus, the traffic signal contained in the camera image can be easily recognized.
[0010] The traffic signal recognition processing may include processing to select a traffic signal located within a specified distance from the one or more cameras using the position information of the vehicle and the traffic signal information and recognize the selected traffic signal in the camera image. Also, the traffic signal recognition processing may include processing to select a traffic signal located within the angle of view of the one or more cameras using the position information of the vehicle and the traffic signal information and recognize the selected traffic signal in the camera image.
[0011] Moreover, the traffic signal recognition processing may include processing to calculate the degree of confrontation of each traffic signal with respect to the one or more cameras using the position information of the vehicle and the traffic signal information and recognize, in the camera image, a traffic signal having the degree of confrontation higher than or equal to a threshold value. Furthermore, the traffic signal recognition processing may include processing to calculate an elevation angle of each traffic signal with respect to the one or more cameras using the position information of the vehicle and the traffic signal information, calculate the altitude of sun using the position of the vehicle and time, and recognize, in the camera image, a traffic signal having an elevation angle smaller than or equal to an elevation angle threshold value determined from the altitude of the sun.
[0012] In the traffic signal display identification processing, the computer identifies a traffic signal display for each traffic signal recognized by the traffic signal recognition processing. The traffic signal display refers to the display of the color of lights of a traffic signal defined by traffic laws and regulations. A known image processing (e.g., an image processing using machine learning) can be used to identify the traffic signal display.
[0013] In the first evaluation value calculation processing, the computer calculates, for each traffic signal, a first evaluation value indicating the certainty of the traffic signal display identified by the traffic signal recognition processing. The first evaluation value may be a likelihood obtained by an image processing using a machine learning. Also, the first evaluation value may be calculated based on, for example, the identification conditions of an identified traffic signal display, the position relationship between the traffic signal and the vehicle in the real space, the position of the recognized traffic signal in the camera image, and/or a change of the identification results with a lapse of time. Moreover, the first evaluation value may be recalculated in accordance with, for example, specified rules each time the vehicle passes through or approaches the traffic signal.
[0014] The first evaluation value calculation processing may include processing to increase each of the first evaluation values of traffic signal displays of two particular traffic signals recognized by the traffic signal recognition processing when the relationship of traffic signal displays identified by the traffic signal display identification processing is consistent, between the two particular traffic signals, with the traffic-signal-to-traffic-signal relational information. According to this processing, by using the traffic-signal-to-traffic-signal relational information to evaluate the certainty of the traffic signal display, it is possible to increase the accuracy of the first evaluation value.
[0015] Also, the first evaluation value calculation processing may include processing to calculate a distance from the center of the camera image of each of traffic signals recognized by the traffic signal recognition processing and increase, by a greater amount, the first evaluation value of the traffic signal display of a traffic signal in which the distance is shorter. According to this processing, by using the relative position relationship between the camera and the traffic signal in the camera image to evaluate the certainty of the traffic signal display, it is possible to increase the accuracy of the first evaluation value.
[0016] Moreover, the first evaluation value calculation processing may include processing to calculate, using the position information of the vehicle and the traffic signal information, a traffic signal vector indicating the orientation of each of traffic signals recognized by the traffic signal recognition processing with respect to the one or more cameras in the real space and decrease, by a greater amount, the first evaluation value of the traffic signal display of a traffic signal in which an angle between a vehicle vector indicating the traveling direction of the vehicle in the real space and the traffic signal vector is greater. According to this processing, by using the relative position relationship between the camera and the traffic signal in the real space to evaluate the certainty of the traffic signal display, it is possible to increase the accuracy of the first evaluation value.
[0020] In the traffic signal integration processing, the computer integrates, based on the traffic-signal-to-traffic-signal relational information, a forward traffic signal that is ahead of the travelling direction and that the vehicle should follow and a traffic signal correlated with the forward traffic signal in terms of the traffic signal display, among a plurality of traffic signals recognized by the traffic signal recognition processing. The integration mentioned here refers to selecting all the traffic signals that have the correlation in traffic signal display with the forward traffic signal from among a plurality of recognized traffic signals and treating the selected traffic signals as a single group.
[0021] In the first traffic signal display estimation processing, when there is an inconsistency in traffic signal displays identified by the traffic signal display identification processing between a plurality of traffic signals integrated in the traffic signal integration processing, the computer determines a first estimated traffic signal display of the forward traffic signal, based on a traffic signal display of a traffic signal highest in the first evaluation value calculated by the first evaluation calculation processing. The inconsistency mentioned here means the inconsistency with respect to the relationship of the traffic signal display between traffic signals indicated by the traffic-signal-to-traffic-signal relational information. If there is not this inconsistency, the traffic signal display of the forward traffic signal identified by the traffic signal display identification processing can be estimated to be the actual traffic signal display.
[0022] As a result of a series of processing described above being executed by the computer, when a plurality of traffic signals are recognized in one camera image, or when, in an example of a plurality of cameras are mounted, a plurality of traffic signals are recognized from a plurality of camera images, the forward traffic signal is integrated with one or more traffic signals that have the correlation in traffic signal display with the forward traffic signal among the plurality of recognized traffic signals. According to this integration, even if the traffic signal display of the forward traffic signal cannot be well identified, the traffic signal display of the forward traffic signal can be estimated from the traffic signal displays of other integrated traffic signals. Also, even if there is the inconsistency in the traffic signal display between a plurality of integrated traffic signals, the first estimated traffic signal display of the forward traffic signal is determined based on the traffic signal display of a traffic signal highest in the first evaluation value that indicates the certainty of the traffic signal display. Therefore, according to the traffic signal display estimation system according to the present disclosure, it is possible to accurately estimate the traffic signal display of the traffic signal that is ahead of the traveling direction and that the vehicle should follow.
[0027] According to the above-described second traffic signal display estimation processing, second evaluation value calculation processing and estimation result selection processing that are further executed by the computer, even when the estimation accuracy of the traffic signal display based on the camera image cannot be ensured, the traffic signal display of the forward traffic signal that is ahead of the traveling direction and that the vehicle should follow can be estimated based on the behavior of the surrounding vehicle.
[0028] As described so far, according to the traffic signal display estimation system according to the present disclosure, in a situation in which a plurality of traffic signals subject to recognition are detected, it is possible to accurately estimate a traffic signal display of a traffic signal that is ahead of the traveling direction of a vehicle and that the vehicle should follow.

If the claimed invention is amended, Applicant is respectfully requested to indicate the portion(s) of the specification, which dictate(s) the structure/description relied upon to assist the Examiner in proper interpretation of the amended language and also to verify and ascertain the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to EMILY C. TERRELL whose telephone number is (571)270-3717. The Examiner can normally be reached on Monday-Thursday 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Joseph Feild can be reached on (571)272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EMILY C TERRELL/Primary Examiner, Art Unit 2689